PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,214,548
Issue Date: 4 Jan 2022
Application No. 16/580,697
Filing or 371(c) Date: 24 Sep 2019
For: CANNABINOID RECEPTOR MODULATORS

:
:
:    REQUEST FOR REDETERMINATION
:    OF PATENT TERM ADJUSTMENT	
:
:


This is a decision on patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed March 15, 2022, requesting correction of the patent term adjustment (“PTA”) from 3 days to 0 days.1  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 0 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 0 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 95 + 0 + 0 – 0 – 119 = 0 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 0 days.  

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction


    
        
            
    

    
        1 The Office acknowledges receipt of the $220 petition fee and the $220 fee for an extension of time for response within the first month under 37 CFR 1.136(a).